                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

JONATHAN LANGLY WILLIAMS,          )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )          CV419-164
                                   )
JOHN T. WILCHER,                   )
                                   )
     Defendant.                    )

                                 ORDER

     Plaintiff had until July 24, 2019 to return his PLRA forms as

directed by the Court. See doc. 3 (Order directing plaintiff to submit PLRA

forms). Rather than returning the form, plaintiff submitted a letter to the

Court indicating that, while he had received the forms, he had returned

them to the sheriff and was awaiting new forms. Doc. 4. The Court will

construe this letter as a request for an extension of time and a request for

new forms. As a result, the Clerk of Court is DIRECTED to send plaintiff

additional copies of the Consent to Collection of Fees and Prisoner Trust

Fund Account Statement forms. Plaintiff shall have thirty days from the
date of this order to complete and return—to the Court—his PLRA forms.

Failure to do so will result in a recommendation of dismissal.

     SO ORDERED, this 14th day of November, 2019.



                                  ______________________________
                                  __
                                   __________________________
                                  CHR
                                    RISTOPH E L. RAY
                                   HRISTOPHER
                                         P ER
                                         PH
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
